            IN THE UNITED STATES DISTRICT COURT FOR THE
                   NORTHERN DISTRICT OF FLORIDA
                        GAINESVILLE DIVISION

UNITED STATES OF AMERICA,
v.                                                  Case Nos. 1:12-cr-42-AW-GRJ
                                                              1:17-cv-57-AW-GRJ
ROBERT BRANDON BILUS,
     Defendant.
_______________________________/
           ORDER ADOPTING REPORT AND RECOMMENDATION

      I have considered the magistrate judge’s January 23, 2020 Report and

Recommendation. ECF No. 195. I have also considered de novo the issues raised in

Defendant’s objections. ECF No. 196. I have determined the Report and

Recommendation should be adopted. It is now ORDERED:

      1.     The Report and Recommendation (ECF No. 195) is adopted and

incorporated into this order.

      2.     The clerk will enter a judgment that says, “The § 2255 motion (ECF

No. 177) is denied.”

      3.     A certificate of appealability is DENIED.

      4.     The clerk will close the file.

      SO ORDERED on March 30, 2020.

                                        s/ Allen Winsor
                                        United States District Judge
